Morphy, J.,

delivered the opinion of the court:
The defendant being sued as drawer of several notes, answers, that plaintiff has no interest in them ; that they belong to Laurent Millaudon, against whom he has a good defence. Plaintiff’s silence, on the interrogatories put to him to prove his want of interest, authorized defendant to make out any just defence he might have had against Millaudon ; this he has not done. Appellee prays for damages on the ground that this appeal is frivolous and taken for delay ; we cannot but view it in the same light.
It is, therefore, ordered, adjudged and decreed, that the judgment below be affirmed, with costs and ten per cent, damages.